[Cite as State v. Crank, 2016-Ohio-638.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :       CASE NO. CA2015-05-093

                                                 :              OPINION
    - vs -                                                       2/22/2016
                                                 :

ROY D. CRANK,                                    :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2013-05-0840



Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Christopher P. Frederick, 304 North Second Street, Hamilton, Ohio 45011, for defendant-
appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Roy Crank, appeals the sentence imposed by the Butler

County Court of Common Pleas after Crank violated the terms of his community control.

        {¶ 2} Crank was convicted of attempted unlawful sexual conduct with a minor and

classified as a sexually-oriented offender with reporting requirements. Crank later pled guilty

to failure to provide notice of a change to his address/place of employment, and the trial court
                                                                         Butler CA2015-05-093

sentenced him to community control.          During the sentencing hearing, the trial court

specifically informed Crank that if he violated the terms of his community control, the court

would impose a 12-month sentence.

       {¶ 3} Crank later violated the terms of his community control by absconding and not

reporting to his probation officer. The trial court held a revocation of community control

hearing, revoked community control, and imposed a 12-month sentence. Crank now appeals

the trial court's sentence, raising the following assignment of error.

       {¶ 4} THE TRIAL COURT ERRED TO THE PREJUDICE OF MR. CRANK WHEN IT

SENTENCED HIM TO A TERM OF TWELVE MONTHS IN THE OHIO DEPARTMENT OF

REHABILITATION AND CORRECTIONS.

       {¶ 5} Crank argues in his sole assignment of error that the trial court erred in

imposing sentence.

       {¶ 6} R.C. 2953.08(G)(2) shall govern all felony sentences. State v. Crawford, 12th

Dist. Clermont No. CA2012-12-088, 2013-Ohio-3315, ¶ 6. Pursuant to R.C. 2953.08(G)(2),

when hearing an appeal of a trial court's felony sentencing decision, "the appellate court may

increase, reduce, or otherwise modify a sentence that is appealed under this section or may

vacate the sentence and remand the matter to the sentencing court for resentencing."

However, as explicitly stated in R.C. 2953.08(G)(2), "[t]he appellate court's standard for

review is not whether the sentencing court abused its discretion."

       {¶ 7} Instead, an appellate court may only take action authorized by R.C.

2953.08(G)(2) if the court "clearly and convincingly finds" that the sentence is contrary to law.

A sentence is not clearly and convincingly contrary to law where the trial court considers the

purposes and principles of R.C. 2929.11, as well as the seriousness and recidivism factors

listed in R.C. 2929.12, and sentences appellant within the permissible statutory range. State

v. Elliott, 12th Dist. Clermont No. CA2009-03-020, 2009-Ohio-5926, ¶ 10.
                                               -2-
                                                                       Butler CA2015-05-093

       {¶ 8} While the trial court did not expressly cite R.C. 2929.11 and R.C. 2929.12

during the sentencing hearing, its discussion of the individual factors found within those

statutes indicates that it gave due consideration to the purposes and principles of sentencing,

as well as the seriousness and recidivism factors. This is especially true where the trial court

also included the specific citations to R.C. 2929.11 and R.C. 2929.12 in its sentencing entry.

See State v. Lancaster, 12th Dist. Butler No. CA2007-03-075, 2008-Ohio-1665 (affirming a

sentence where the trial court did not state at the sentencing hearing that it had considered

R.C. 2929.11 or R.C. 2929.12 specifically, but stated its consideration of both statutes in its

judgment entry of conviction).

       {¶ 9} In the case sub judice, the trial court's discussion at the revocation hearing

demonstrates that it considered the purposes and principles of sentencing, as well as the

seriousness and recidivism factors as required by law. The trial court first considered that

Crank had failed to report to the probation department for over a year, and noted that the trial

court, itself, had also not seen Crank "in a year." Relating to other factors, such as R.C.

2929.12(A), including the likelihood of the offender's recidivism, the trial court specifically

noted its fear that Crank would disappear again and that the court would not "ever see

[Crank] back." The court also noted that Crank had a "very poor history of showing up" to

court-related and community control related appointments. Specific to R.C. 2929.12(D), the

court considered evidence of Crank's criminal history, as well as his history of violating the

terms of community control. After considering and discussing the aforementioned factors, as

well as mitigation evidence specific to R.C. 2929.12(E), the trial court imposed the 12-month

sentence as it had previously indicated it would do when originally sentencing Crank.

       {¶ 10} Moreover, the trial court's sentencing entry expressly states that it considered

"the principles and purposes of sentencing under Ohio Revised Code Section 2929.11, and

has balanced the seriousness and recidivism factors [in] Ohio Revised Code Section
                                              -3-
                                                                         Butler CA2015-05-093

2929.12." Given the trial court's express statement in its judgment entry of sentence as well

as its discussion of the factors contained in Ohio's sentencing statute, it is clear that the trial

court gave the proper consideration to the purposes and principles of sentencing as well as

the seriousness and recidivism factors as required by Ohio's sentencing statutes.

         {¶ 11} Crank was convicted of failure to provide notice of a change of address or place

of employment, a felony of the fifth degree. According to R.C. 2929.14(A)(5), "For a felony of

the fifth degree, the prison term shall be six, seven, eight, nine, ten, eleven, or twelve

months." As such, the trial court's 12-month sentence was within the permissible statutory

range.

         {¶ 12} Crank argues that the trial court never sentenced him to prison. During the

revocation hearing, the trial court misspoke and stated, "the Court's going to impose a

sentence of 12 months community – control." However, the trial court quickly corrected itself,

and stated, "Sir, I'm sending you to the institution." The trial court further clarified that once

Crank was released from prison, he could be placed on postrelease control, and reiterated

the consequences for future violations. In its judgment entry of sentence, the trial court

further stated that it found Crank not amenable to an available community control sanction,

and ordered him to serve "a stated prison term of 12 months." Thus, and despite the trial

court's brief misstatement during the revocation hearing, the trial court very clearly sentenced

Crank to 12 months in prison.

         {¶ 13} After reviewing the record, we find that the trial court's sentence was not

contrary to law. As such, Crank's sole assignment of error is overruled.

         {¶ 14} Judgment affirmed.


         M. POWELL, P.J., and HENDRICKSON, J., concur.




                                                -4-